UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4890


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEROY SCOTT, JR., a/k/a Roy Scott,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cr-00020-MSD-LRL-1)


Submitted:   June 30, 2014                    Decided:   July 8, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Yurachek, MARK ALLEN YURACHEK & ASSOCIATES, Falls
Church, Virginia, for Appellant. Dana J. Boente, United States
Attorney, Benjamin L. Hatch, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Leroy    Scott,       Jr.,    appeals      from       his     convictions       for

conspiracy to tamper with a witness/informant in violation of 18

U.S.C.   §    1512(k)      (2012)      (Count     1);     conspiracy           to   retaliate

against a witness/informant in violation of 18 U.S.C. § 1513(f)

(2012)     (Count     2);        tampering       with    a        witness/informant          in

violation of 18 U.S.C. § 1512(a)(1)(A), (3)(A) & 18 U.S.C. § 2

(2012)   (Count      3);       retaliating     against        a    witness/informant          in

violation of 18 U.S.C. § 1513(a)(1)(B), (a)(2)(A) & 18 U.S.C.

§ 2 (2012) (Count 4); and use of a firearm resulting in death in

violation of 18 U.S.C. § 924(c), (j) (2012) & 18 U.S.C. § 2

(Count 5).        He was sentenced to life imprisonment for Counts 1-4

and a consecutive life sentence for Count 5.                             On appeal, Scott

raises one issue: whether the district court erred by denying

his motion to suppress statements made to investigators.                                     For

the reasons that follow, we affirm.

             Scott argues that his statements to investigators were

made in violation of Miranda v. Arizona, 384 U.S. 436 (1966).

When   considering         a    district     court’s      ruling         on    a    motion   to

suppress, we review the district court’s legal conclusions de

novo and its factual findings for clear error.                           United States v.

McGee, 736 F.3d 263, 269 (4th Cir. 2013), cert. denied, 134 S.

Ct. 1572 (2014).           If the district court’s determination “of the

evidence     is    plausible      in   light     of     the       record      viewed   in    its

                                             2
entirety,” we will affirm those findings, even if we “would have

decided the fact[s] differently.”                   United States v. Stevenson,

396    F.3d   538,     542    (4th    Cir.    2005)    (internal       quotation     marks

omitted).        Where       the     district     court    denies      the    suppression

motion, we construe the evidence in the light most favorable to

the Government, United States v. Black, 707 F.3d 531, 534 (4th

Cir.    2013),    and        defer    to   the    district       court’s      credibility

findings.      United States v. Griffin, 589 F.3d 148, 150 n.1 (4th

Cir. 2009).

              We find no reversible error in the district court’s

denial of Scott’s motion to suppress.                     As noted by the district

court, Scott knowingly and voluntarily waived his rights under

Miranda, and the record reveals that he provided no statements

or evidence to the police prior to signing his Miranda waiver.

Accordingly,      we     affirm       Scott’s     convictions.           We   also    deny

Scott’s two motions to file a pro se supplemental brief.                                We

dispense      with     oral        argument     because        the    facts   and    legal

contentions      are    adequately         presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              3